DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 39 is indefinite as Applicant claims “a controller responsive to properties of the additive manufactured part…”, however, Applicant does not distinctly and specifically state any and all properties thereof, in the Specification, but merely gives examples thereof.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 7, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication No. 20110186081 to Dunn et al. (Dunn).
Regarding claim 1, Dunn teaches an apparatus for removing support material from and/or smoothing surfaces of an additive-manufactured part (Fig. 1, generally; paragraph 2), comprising: a spraying chamber (Fig. 3, part 22); a support surface within the spraying chamber, the support surface configured to support an additive-manufactured part (Fig. 3, part 23); and one or more nozzles configured to spray a suspended solid media fluid ("SSM-fluid") at the additive-manufactured part, wherein the SSM-fluid comprises solid particles and a liquid (Fig. 6, parts 72 and 70b; paragraphs 43, 55-56).
Regarding claim 7, Dunn teaches wherein the support surface has one or more openings configured to permit the SSM-fluid to pass through the one or more openings (Fig. 3, part 23).
Regarding claim 9, Dunn teaches wherein the nozzles include: a first nozzle configured to spray the SSM-fluid substantially in a first direction (Fig. 6, part 72) and a second nozzle configured to spray the SSM-fluid substantially in a second direction (Fig. 6, part 70b).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20110186081 to Dunn et al. (Dunn) in view of U.S. Patent Application Publication No. 20020170580 to Clifford et al. (Clifford).
Regarding claim 2, Dunn is relied upon as above in claim 1.  Dunn teaches a first inlet for receiving a flow of the SSM-fluid (paragraph 57) and an outlet through which SSM-fluid can exit the nozzle (paragraph 57).  Dunn does not teach a second inlet for receiving a flow of air and wherein the nozzle is configured to combine the SSM-fluid and the air prior to exiting the outlet of the nozzle.
Clifford teaches a bell atomizer spray head/nozzle (paragraph 2) with an inlet for air and fluid wherein the two are mixed prior to exiting the outlet of the nozzle thereby enhancing the cleaning efficiency thereof (paragraph 8).
Therefore it would have been obvious to one of ordinary skill at the time of filing of the current invention to have modified the nozzle of Dunn with the atomizer spray head/nozzle of Clifford with an inlet for air and fluid thereby mixing the two thereof prior to exiting the outlet of the nozzle all in order to enhance the cleaning efficiency thereof.

Claims 8 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20110186081 to Dunn et al. (Dunn) in view of U.S. Patent Application Publication No. 20080041423 to Hardikar et al. (Hardikar).
Regarding claim 8, Dunn is relied upon as above in claim 1.  Dunn does not teach wherein the support surface is rotatable in one or both of clockwise or counterclockwise directions; and the apparatus further comprises a first actuator for rotating the support surface.
Hardikar teaches a cleaning apparatus (paragraph 1) wherein a support surface is rotatable in clockwise or counterclockwise direction along with an actuator for rotating the support surface (paragraph 24) to thereby clean a surface of the component thereof (paragraph 1).
Therefore it would have been obvious to one having ordinary skill at the time of filing of the current invention to have modified the support surface of Dunn with the configuration of allowing the support surface to be rotated in clockwise or counterclockwise direction along with an actuator for rotating the support surface as in Hardikar all in order to achieve the predictable result of cleaning a surface of the component thereof.
Regarding claim 10, Dunn is relied upon as above in claim 8.  Dunn does not teach wherein at least one of the one or more nozzle is connected directly or indirectly to a second actuator configured to translate the at least one nozzle in a substantially planar motion.
Hardikar teaches a cleaning apparatus (paragraph 1) wherein at least one or more of the nozzles is directly or indirectly connected to an actuator configured to translate the at least one nozzle is a substantially planar motion to thereby optimize a cleaning effect thereof (paragraph 30).
Therefore it would have been obvious to one having ordinary skill in the art at the time of filing to have modified the one or more nozzles through the connection thereof with an actuator to translate the nozzle/nozzles in a substantially planar motion as in Hardikar to thereby optimize a cleaning effect thereof.

Claims 11, 13, 37, and 39-40 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 20110186081 to Dunn et al. (Dunn) in view of U.S. Patent No. 6,109,277 to Linton et al. (Linton).
Regarding claims 11 and 13, Dunn is relied upon as above in claim 9.  Dunn does not teach that the first direction is substantially perpendicular to the second direction and wherein the first direction is substantially horizontal and the second direction is substantially vertical.
Linton teaches a parts washer (col. 1, ll. 4-6) wherein the nozzles are perpendicular to each other and wherein the first direction is substantially horizontal and the second direction is substantially vertical (Fig. 2, at parts 60) wherein one of ordinary skill realizes this is to clean a component therein.
Therefore this is merely an obvious rearrangement of parts as evidenced by Linton that has not been shown to modify the operation of the device and would have 
Regarding claim 37, Dunn teaches an apparatus for finishing an additive-manufactured part (Fig. 1, generally; paragraph 2), comprising: a spraying chamber (Fig. 3, part 22); a support surface within the spraying chamber (Fig. 3, part 23); at least a nozzle to spray a liquid fluid that has solid material particles suspended therein onto an additive-manufactured part located on the support surface (Fig. 6, parts 72 and 70b; paragraphs 43, 55-56); and at least one side nozzle located adjacent the support surface and oriented horizontally to spray the liquid fluid that has solid material particles suspended therein onto the additive-manufactured part located on the support surface (Fig. 6, parts 72 and 70b; paragraphs 43, 55-56).  Dunn does not teach one upper nozzle located above the support surface and oriented downward.
Linton teaches a parts washer (col. 1, ll. 4-6) wherein the nozzles are oriented to the above the support surface and oriented downward, to the side and below the object to be cleaned (Fig. 2, at parts 60) wherein one of ordinary skill realizes this is to clean a component therein.
Therefore this is merely an obvious rearrangement of parts as evidenced by Linton that has not been shown to modify the operation of the device and would have been an obvious design choice all in order to achieve the predictable result of cleaning a component therein.  See MPEP 2144.04, VI, C.
Regarding claim 39, Dunn in view of Linton is relied upon as above in claim 37.  Dunn as modified by Linton teaches a controller (paragraph 68-69).  Dunn teaches that 
Regarding claim 40, Dunn in view of Linton is relied upon as above in claim 37.  Dunn as modified by Linton teaches a clean-in place system located in the spraying chamber and adapted for rinsing solid particles off surface of the additive-manufactured part (paragraph 74).

Response to Arguments
Examiner has carefully and thoroughly reviewed Applicant’s amendments and arguments in support of patentability, however, Examiner remains unconvinced.
First, Examiner would like to note that Applicant has cured one 35 USC 112 rejection, but has not cured said rejection with respect to claim 39.  Applicant claims “a controller responsive to properties of the additive-manufactured part”.  What properties of the additive manufactured part?  These properties that the controller is to be responsive to must be made clear.  The Specification gives many examples: roughness, geometries, delicateness, density, material, porosity, etc.; however, what does Applicant limit this to?  Applicant could merely state the properties, as a matter of record, without stating the etc. and this would delineate any indefiniteness issues thereof.  It is also noted that even should Applicant correct this defect, this may be considered intended use, as Applicant is claiming the apparatus and not the work to be cleaned, so Applicant should tailor the claim language to the configuration of the device.
Applicant’s initial argument, with regard to claim 1, is that the reaction chamber of Dunn is not a spraying chamber and that Dunn’s components of 70b and 72 are not 
Examiner disagrees.  First, Applicant has not structurally defined through claim limitations a distinction between the spraying chamber and that of the reaction chamber of Dunn, the nozzles as claimed from that of the perforations/slots of Dunn, or the SSM-fluid as that from the processing fluid of Dunn.  Dunn teaches that the support material may be removed from the component by spray the aqueous solution thereon (paragraph 115).  One of ordinary skill realizes that nozzles may come in many forms including perforations and slots.  Applicant has not claimed how the current nozzle is different, other than the intended use/result of what Applicant’s desires the nozzle to do.  There must be delineating structure.  Dunn teaches that solid particles may be used in the processing fluid (paragraph 92 and 100).  Applicant has not delineated the SSM-fluid as claimed from that of the prior art to Dunn.  Applicant has not delineated the structure of the current nozzle from that of Dunn to the point wherein Dunn has been shown to not be able to perform the same as that of Applicant’s apparatus.  Applicant has merely made allegations of patentability, without specifically pointed to claimed structure that defines over the prior art.  
Applicant further argues that the particles in prior art are all meant to be dissolved.
Examiner disagrees.  The prior art to Dunn makes several references to fillers and other particles that will not fully dissolve, but rather aid in removing the support material of the 3D-printed component (paragraph 100).
Applicant finally argues that the device of Dunn does not disclose spraying said cleaning solution.
Examiner disagrees.  Dunn clearly teaches that the processing solution (containing particles) may be sprayed to remove the support material of the 3D-printed component (paragraph 115).
Any and all of Applicant’s other arguments with respect to other claims have been addressed, as above, wherein all claims as currently non-withdrawn are rejected.
Examiner can clearly look at Applicant’s drawings and see that there is difference between the configuration/structure of the current invention over that of the prior art to Dunn.  However, Examiner reviews/rejects/allows/examines the claims presented thereto and does not read/import limitations into the claims that are only otherwise found in the Specification.  It is the claimed language that acts as a deed that Applicant’s seeks to register their property of a novel and non-obvious invention under the limited monopoly auspices of a patent to be granted thereof.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN LEE OSTERHOUT whose telephone number is (571)270-7379. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on 571-272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BENJAMIN LEE OSTERHOUT
Primary Examiner
Art Unit 1711



/BENJAMIN L OSTERHOUT/Primary Examiner, Art Unit 1711